  Case 19-04004        Doc 49     Filed 04/27/20 Entered 04/27/20 14:46:07               Desc Main
                                    Document     Page 1 of 6


                                    United States Bankruptcy Court
                                      Northern District of Illinois
                                           Eastern Division

In Re: Lou Boyd                                    )
                                                   )            Chapter 13
        Debtor                                     )            Judge Clearly
                                                   )            Case # 19-04004

To:
By Mail, See Attached Service List
By Electronic Notice, Trustee Marilyn Marshall, courtdocs@chi13.com
        US Trustee Patrick S Layng, USTPRegion11.es.ecf@usdoj.gov


                                         NOTICE OF MOTION

        Please take notice that on May 18, 2020 at 1:30p.m. I shall bring the above motion for hearing
before Judge Cleary, or whomever is sitting in Judge Clearly,s stead, in courtroom 644 at 219 S.
Dearborn Street, Chicago, Illinois 60604.

Any party who objects to the Motion and wants it called must file a Notice of
Objection no later than two (2) business days prior to the presentment date of
May 15, 2020. If a Notice of Objection is timely filed, the Motion will be called on
the presentment date. If no Notice of Objection is timely filed, the Court may
grant the Motion without a hearing before the presentment date.



                                             Certification

        I certify that the motion and notice of motion were served by mail to the parties listed on the
attached service list by depositing copies in envelopes addressed to each party with proper postage in
the United States mail on April 27, 2020 and by electronic notice through ECF at the above email address
on April 27, 2020.



                                                                /s/ David Gallagher_______

                                                                One of Attorneys for Debtor
                                                                Gleason and Gleason
                                                                77 W Washington, Suite 1218
                                                                Chicago, IL 60602
                                                                Ph: (312) 578-9530
                                                                Fax: (312) 578-9524
                  Case
Label Matrix for local     19-04004 Doc 49 U.S.Filed
                        noticing                        04/27/20
                                                   Bankruptcy  Court Entered 04/27/20 14:46:07      Desc Main
                                                                                         AT & T Mobility
0752-1                                             Document
                                              Eastern Division       Page 2 of 6         Attn: Karen Cavagnaro, Paralegal
Case 19-04004                                 219 S Dearborn                             One AT&T Way, Room 3A104
Northern District of Illinois                 7th Floor                                  Bedminster, NJ 07921-2693
Eastern Division                              Chicago, IL 60604-1702
Tue Oct 1 15:54:25 CDT 2019
(p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN Amita Health                               Arnold Scott Harris
PO BOX 183853                                 Attn 16934J                                111 W. Jackson Ste 400
ARLINGTON TX 76096-3853                       PO Box 14000                               Chicago, IL 60604-4135
                                              Belfast, ME 04915-4033


Atg Credit                                    CBCS                                          Certified Services
1700 West Cortland Street                     PO Box 2589                                   PO Box 177
Suite 201                                     Columbus, OH 43216-2589                       Waukegan, IL 60079-0177
Chicago, IL 60622-1166


City of Chicago                               City of Chicago - Dept of Finance             City of Chicago Corporation Counsel
Attn: Mayor Rahm Emanuel                      Administrative Hearings                       Attn: Edward Siskel
121 N LaSalle, #507                           121 N LaSalle St 107A                         30 N LaSalle St, Room 700
Chicago, IL 60602-1208                        Chicago, IL 60602-1232                        Chicago, IL 60602-2503


City of Chicago Department of Finance         City of Chicago Dept of Law                   ComEd Attn: Bkcy Dept
c/o Arnold Scott Harris, P.C.                 Attn: Charles King                            1919 Swift Dr
111 W. Jackson Blvd Ste. 600                  121 North LaSalle Street, Suite 600           Oak Brook Terrace, IL 60523-1502
Chicago, IL 60604-3517                        Chicago, IL 60602-1244


Commonwealth Edison Company                   (p)CREDITORS’ DISCOUNT & AUDIT CO     CDA     Dr. Rathnakumar Yallapragada
Bankruptcy Department                         ATTN KEN ARMSTRONG                            6120 S Elm St
1919 Swift Drive                              415 E MAIN ST                                 Willowbrook, IL 60527-5226
Oak Brook, IL 60523-1502                      PO BOX 213
                                              STREATOR IL 61364-0213

Dupage Pathology Associates                   EPMG of Illinois, S.C.                        First Premier Bank
520E 22nd St                                  PO Box 95968                                  Attn: Bankruptcy
Lombard, IL 60148-6110                        Oklahoma City, OK 73143-5968                  Po Box 5524
                                                                                            Sioux Falls, SD 57117-5524


IPC Healthcare Services of Illinois           (p)ILLINOIS DEPARTMENT OF REVENUE             Internal Revenue Service
PO Box 1123                                   BANKRUPTCY UNIT                               PO Box 7346
Minneapolis, MN 55440-1123                    PO BOX 19035                                  Philadelphia, PA 19101-7346
                                              SPRINGFIELD IL 62794-9035


(p)JEFFERSON CAPITAL SYSTEMS LLC              Jefferson Capital Systems                     Lagrange Medical Healthcare Ltd
PO BOX 7999                                   PO Box 772813                                 6170 Joliet Rd
SAINT CLOUD MN 56302-7999                     Chicago, IL 60677-0113                        La Grange, IL 60525-3971



Lagrange Memorial                             MCSI Inc                                      Medical Business Bureau
5101 Springs Rd                               7330 College Drive #108                       PO Box 1219
La Grange, IL 60525                           Palos Heights, IL 60463-1186                  Park Ridge, IL 60068-7219
                   Case
Members Sources Credit    19-04004
                       Union              Doc 49 Merchants?
                                                   Filed 04/27/20         Entered 04/27/20 14:46:07
                                                            Credit Guide Co.                             Desc
                                                                                              Mercy Hospital     MainCenter
                                                                                                             & Medical
William M. Jonelis                                    Document           Page
                                                 223 West Jackson Boulevard    3 of 6         2525 S Michigan Ave
9337 Calumet Ave                                     Suite 700                                            Chicago, IL 60616-2332
Munster, IN 46321-2894                               Chicago, IL 60606-6914


Midland Orthopedic                                   Nicor Gas                                            Nicor Gas Co.
2850 S Wabash Suite 100                              Attention: Bankruptcy Department                     1844 Ferry Road
Chicago, IL 60616-2491                               PO Box 549                                           Naperville, IL 60563-9600
                                                     Aurora, IL 60507-0549


Northwest Collectors                                 PEOPLES GAS LIGHT & COKE COMPANY                     PLS
3601 Algonquin Rd #232                               200 EAST RANDOLPH STREET                             Bankruptcy Department
Rolling Meadows, IL 60008-3143                       CHICAGO, ILLINOIS 60601-6433                         One South Wacker 36th Floor
                                                                                                          Chicago, IL 60606-4603


Pathology Consultants of Chicago Lt                  Peoples Energy                                       Premier Bankcard, Llc
PO Box 88087                                         Attn: Bankruptcy Dept                                Jefferson Capital Systems LLC Assignee
Chicago, IL 60680-1087                               200 E Randolph St                                    Po Box 7999
                                                     Chicago, IL 60601-6302                               Saint Cloud Mn 56302-7999


Secretary of State                                   Soumya Health                                        Suburban Pulmonary & Sleep
Attn: Safety & Financial Resp                        3900 Gabrielle Ln 9130                               PO Box 967
2701 S Dirksen Pkwy                                  Aurora, IL 60598-4335                                Tinley Park, IL 60477-0967
Springfield, IL 62723-0002


Suburban Radiologists                                (p)T MOBILE                                          The Payday Loan Store
1446 Momentum Pl                                     C O AMERICAN INFOSOURCE LP                           c/o Creditors Bankruptcy Service
Chicago, IL 60689-0001                               4515 N SANTA FE AVE                                  P.O. Box 800849
                                                     OKLAHOMA CITY OK 73118-7901                          Dallas, TX 75380-0849


United Furniture and Electronics                     David Gallagher                                      Julie M Gleason
7325 S Ashland Ave                                   Gleason and Gleason                                  Gleason & Gleason LLC
Chicago, IL 60636-4052                               77 W Washington St                                   77 W Washington Suite 1218
                                                     1218                                                 Chicago, IL 60602-3246
                                                     Chicago, IL 60602-3246

Lou Boyd                                             Marilyn O Marshall                                   Patrick S Layng
4622 S. Lake Park, Apt 1W                            224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago, IL 60653-4521                               Chicago, IL 60604-2503                               219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Americredit Financial Services                       (d)Americredit Financial Services, Inc.              Creditors Discount & Audit Co.
PO Box 183853                                        Dba GM Financial                                     415 E Main St
Arlington, TX 76096                                  P.O Box 183853                                       Streator, IL 61364
                                                     Arlington, TX 76096
Illinois DepartmentCase   19-04004
                    of Revenue       Doc 49 Jefferson
                                              Filed 04/27/20
                                                      Capital SystemsEntered 04/27/20 14:46:07      Desc Main
                                                                                         T-Mobile Bankruptcy Team
Bankruptcy Section                               Document
                                            16 McLeland Rd          Page  4 of 6         PO Box 53410
PO Box 19035                                 Saint Cloud, MN 56303                         Bellevue, WA 98015
Springfield, IL 62794


End of Label Matrix
Mailable recipients   53
Bypassed recipients    0
Total                 53
  Case 19-04004       Doc 49        Filed 04/27/20 Entered 04/27/20 14:46:07             Desc Main
                                      Document     Page 5 of 6




                                    United States Bankruptcy Court
                                      Northern District of Illinois
                                           Eastern Division

In Re: Lou Boyd                                    )
                                                   )           Chapter 13
       Debtor                                      )           Judge Cleary
                                                   )           Case # 19-04004


                      MOTION TO MODIFY PLAN PURSUANT TO 11 USC §1329

Now comes Counsel for Lou Boyd Gleason and Gleason, and respectfully states:

       1. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§1334 & 157. This is

           a core proceeding pursuant to 28 U.S.C. §157.

       2. That Debtor filed the above captioned case under section 13 of the Bankruptcy Code on

           February 14, 2019.

       3. That Debtor’s case was confirmed on June 10, 2019.

       4. That Debtor’s original plan calls for payments of $663.00 per month for 60 months with not

           less than 10% dividend to unsecured creditors. Debtor’s plan payments were increased to

           $735.00 a month for the remainder of the plan by a plan modification on Octobers 29,2019.

       5. The Debtor is a nurse who has underlying medical conditions that has caused her to stop

           working since the end of February 2020.

       6. Debtor was forced into collecting short-term disability of around $3,000.00, debtor hasn’t

           received the stub yet.

       7. Debtor is seeking to defer her current trustee default up to May 2020 and extend the terms

           of her plan to 63 months under the new rules.
  Case 19-04004        Doc 49     Filed 04/27/20 Entered 04/27/20 14:46:07              Desc Main
                                    Document     Page 6 of 6


WHEREFORE, Debtor prays that this court enter an order deferring her current Trustee default up to
May 2020, increase her plan terms to 63 months and any further relief as the Court deems just and
necessary.

                                                       Respectfully Submitted,

                                                       _/s/ David Gallagher____
                                                       One of Attorneys for Debtor
                                                       Gleason and Gleason
                                                       77 W. Washington, Suite 1218
                                                       Chicago, IL 60602
                                                       Ph (312) 578-9530
                                                       Fax (312) 578-9524
                                                       Julie M Gleason #6273536
                                                       Troy Gleason #6276510
                                                       David Gallagher #6295024
